Per Curiam :
We think that the question of contributory negligence was properly submitted to the jury; and that the court was not justified in setting aside the verdict upon the ground that the finding that the deceased was free from contributory negligence was not sustained by the evidence. The order should be reversed, with costs, and the verdict reinstated. Present—Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ.; Scott and Dowling, JJ., dissented. Order reversed, with costs, and verdict reinstated.